41081441-000019-14-15-00

Case 5:19-cv-01169-R Document1 Filed 12/18/19 Page 1 of 4

Federal District Court

In the District of Western Oklahoma

The Shaivite Temple FEIN# XX-XXXXXXX
Rev. Ryan Sasha-Shai Van Kush

1723 Candleglow St

Castle Rock, Co 80109

V.

10th Circuit Executive/Administrative Office of the Judges (AO)
1823 Stout St
Denver, CO 80257

Gordon P. Gallagher
901 19th St
Denver, CO 80294

Lewis Babcock
901 19th St
Denver, CO 80294

US Courts
One Columbus Circle, NE
Washington, D.C. 20544

Jurisdiction

FILED

DEC 1 8 2019

CARMELITA REEDER SHINN, CLERK

U.S. DIST. COR /, WESTERN DIST. OKLA.
BY. she »DEPUTY

This is a Violation of the Federal Rules of Civil Procedure, Administrative Procedure Acts, and
Judicial Complaint Process, and the 6th and 14th Amendments of the Constitution of the United

States of America.

Federal Tort Claims Act

August 2, 1946, ch.646, Title IV, 60 Stat. 812, "28 U.S.C. Pt.VI Ch.171" and 28 U.S.C. § 1346

Administrative Procedures Act
Pub.L. 79-404, 60 Stat. 237

This will affect all Federal Districts within the 10th Circuit Jurisdiction.

Rule 83(a)(2)

Non-willing Non-Compliance with Forms Rules under Rule 8
41081441-000019-13-15-00

is

“ Case 5:19-cv-01169-R Document1 Filed 12/18/19 Page 2 of 4

Claim

 

The District Court in Colorado, and the 10th Circuit Court are in Violation of the Federal Rules of
Civil Procedure, and the Judicial Complaint Process. | never intended to sue a Judicial Branch
employee, or their Administrative Counterpart, they have made themselves the Defendants in
this Case by refusing to allow any Discovery or even so much as 1 single hearing on my Claims.

At various times in 2018 | filed Federal Claims against Agencies, and the Court in Colorado
continuously claimed that | was in violation of their Rule 8 Forms Rules, but | have clearly stated
over and over and over that | am not in Violation because it is Non-willing Non-compliance in
line with Rule 83(a)(2) as | was living in Fountain Colorado and did not have a printer, and have
been Homeless and Indigent for the past 3 years, which | can prove.

Here is the Citation for this, it is Daily v. Adams County, No. 04-1038/D.C. No. 03-ES-1764 (10th
Circuit).

In Daily v. Adams, the 10th Circuit stated

“Federal Rule of Civil Procedure 83 allows local rules imposing form requirements to be
enforced unless the failure to comply is "nonwillful." Fed. R. Civ. P. 83(a)(2). The magistrate
judge twice instructed Plaintiff to file his complaint on the court-approved form, warning of
dismissal for failure to comply. It cannot be said that Plaintiff's failure to comply with Local Rule
8.2 was "nonwillful."”

| have over and over brought this to the Court, and even to the Judicial Complaint board, and
they keep saying that | have provided no Evidence of this, when the Evidence of this is that |
have filed everything on Notebook Paper, and am only now able to file forms because | am in
Dallas Texas. | did file a few forms, but only because | was able to get my Father in Texas to
mail me forms, but that is a complete Obstacle to Justice and | was not able to continue and
continue to request that he send me forms, and had to go back to Notebook Paper.

Judge Gordon P. Gallagher was assigned to all my cases, which is a conflict of interest because
he sees be as Irish, when | am only 12.5% Irish, this is also a Conflict because as far as | can
find by searching the names “Gallagher” and “Babcock” together on Pacermonitor, a website
that puts the basic docket information from PACER available to view online, Magistrate
Gallagher and Judge Babcock have never allowed 1 single Indigent Case through, in fact, they
seem to be the go to Tag Team to Dismiss the Claims of Indigent Defendants, particularly
Homeless Defendants as | actually spoke with another person they did this to named Frank
Sturgell, whose cases | provided to the Executive Office, and they ignored ail of this. There is
also supposed to be a random assignment of Judges, which did not happen, as these 2 Judges
were given all my cases. Magistrate Gallagher is also a Marijuana DWI/DUI Lawyers, so his
legal practice would be affected by this, and he should recuse himself. But the 10th Circuit
Administrative Office Ignored all of these Claims in the Complaint they were reviewing for over a
YEAR.
41081441-000019-12-15-00

" Case 5:19-cv-01169-R Document1 Filed 12/18/19 Page 3 of 4

When | submitted these issues to the Judicial Complaint board they, as stated before, said that |
did not provide Evidence that | can not file forms, and then said that | was complaining about
Sanctions, which | was not. | am complaining about Discrimination, and the Violation of the
Federal Rules of Civil Procedure.

| appealed the Complaint’s Denial, and it was sent to the Judicial Counsel, this process took
over a year, and they never even read anything | wrote. They literally pretended that this is all
about me not liking Sanctions. But | couldn’t care less about Sanctions, because | obviously will
take them all day and all year from anyone who wants to illegally and unethicaily grant
Sanctions against me. Here is the Sanctions Case Law that | cited, then they Sanctioned me
Ketchum v. Cruz, 775 F. Supp. 1399 (D. Colo. 1991)

In the Ketchum Case, it clearly states that they have to Prove things, they can not just grant
Sanctions against someone with no hearing, or no anything. In the Case there is particularly a
thing called a Martinez Report; Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978)

In both the Martinez and Ketchum Cases, the Court PROVES that the Claims are Frivolous,
then Grants Sanctions. | was literally Sanctions simply because they do not want to read what |
have to say.

And further, these Sanctions were for 2 things, Rule 8 Forms Rules, and for sending Emails to
the Court after being asked to stop, because they Sanctioned me from E-filing in order to block
me from filing forms. The Court does not WANT me to file forms, they do not want me to file at
all.

So, | filed an Administrative Tort Claim which they ignored and then they allowed a girl that
works as a Clerk in the Administrative Office to fret over as if | was suing her instead of them
which | assured her | was not, and | waited 180 Days, and now bring this action in a District that
will be affected by the Case.

This is a Violation of the Federal Rules of Civil Procedure, Administrative Procedure Acts, and
Judicial Complaint Process, and the 6th and 14th Amendments of the Constitution of the United
States of America. .

PRAYER FOR RELIEF

| pray the Court provide Declaratory Relief to Explain the exact Nature and History of the
Sanctions coming to be, have a Hearing to find the Judges involved in the 10th Circuit
Administrative Office Complaint Process in Violation of the APA and FRCP, and | call for a Rule
5.1 Hearing to Determine if these Judges are upholding their Constitutional Oath. And once
Damages are proven in Discovery and Hearings, | request the Court to award $500,000 for the
41081441-000019-11-15-00

Ee

Case 5:19-cv-01169-R Document1 Filed 12/18/19 Page 4 of 4

Damages caused to the Shaivite Temple FEIN# XX-XXXXXXX and to Rev. Ryan Sasha-Shai Van
Kush a.k.a. Rev. Ryan “Sasha” Gallagher.

S/__Ryan_Gallagher_

Rev. Ryan Sasha-Shai Van Kush
Mahatmajapa@gmail.com
720-369-8172

1723 Candleglow St

Castle Rock, Co 80109
